Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed December 2nd, 2021 has been entered. Claims 1-14 and 27-32 are currently pending in the application. Applicant’s amendments to the specification and the claims have overcome all objections and rejections previously set forth in the Non-Final Office Action dated September 2nd 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-14 and 27-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-14 and 27-32 are indefinite because the definition of the metric “total weight of the negative tone photoresist” (found in claims 1, 2, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-7, 9-13, and 27-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatakeyama et al. (WO2018212079A1; equivalent  by Takizawa et al. (US20160147154A1).
Regarding claim 1, Hatakeyama teaches a known negative tone photoresist ([0070]) comprising: a solvent ([0455]); a dissolution inhibitor (crosslinking agent (G); [0463]); and a polymer dissolved in the solvent and comprising a repeating unit, wherein the repeating unit comprises a photo-decomposable group which is a hydroxyl group (Resin B; [0249]). [Note: Poly hydroxystyrene, which Resin B may easily be configured as (see General Formula (II) in [0253]) and which is shown in Figs. 2 and 3 and paragraphs [0034] and [0051] of the applicant's specification to be polymer units comprising a photo-decomposable group.] Hatakeyama further teaches that a content of the repeating unit (poly hydroxystyrene unit; [0253]) comprises greater than 40 percent (wt%) of a total solid weight of the negative tone photoresist ([0260]).
Regarding claim 3, Hatakeyama further teaches that the polymer (Resin B; [0249]) comprises poly hydroxystyrene [0253]).
Regarding claim 6, Hatakeyama further teaches ([0466]) that the dissolution inhibitor (crosslinking agent (G)) comprises a cross-linking unit with at least two cross-linking sites.
Regarding claim 7, Hatakeyama teaches a known negative tone photoresist ([0070]) comprising: a solvent ([0455]); a dissolution inhibitor (crosslinking agent (G); [0463]), wherein the dissolution inhibitor comprises greater than 5 weight per cent (wt%) of a total solid weight of the negative tone resin (5 wt% to 30 wt%; [0469]); and a polymer dissolved in the solvent and comprising a repeating unit, wherein the repeating unit comprises a photo-decomposable group which is a 
Regarding claim 9, Hatakeyama further teaches that the polymer (Resin B; [0249]) comprises poly hydroxystyrene ([0253]).
Regarding claim 10, Hatakeyama further teaches ([0466]) that the dissolution inhibitor (crosslinking agent (G)) comprises a cross-linking unit with at least two cross-linking sites.
Regarding claim 11, Hatakeyama further teaches that the dissolution inhibitor (crosslinking agent G; [0463]) comprises at least one epoxy group (oxirane ring; [0464]) comprising at least one rotatable chain (see examples in [0422] of Takizawa, referenced in [0463] of Hatakeyama).
Regarding claim 12, Hatakeyama further teaches that the dissolution inhibitor (crosslinking agent G; [0463]) comprises at least one hydroxy group (hydroxymethyl group; [0464]) comprising at least one rotatable chain (see examples in [0388] of Takizawa, referenced in [0463] of Hatakeyama).
Regarding claim 13, Hatakeyama further teaches that the dissolution inhibitor (crosslinking agent G; [0463]) comprises at least one melamine group ([0467]) comprising at least one rotatable chain (see examples in [0413] of Takizawa, referenced in [0463] of Hatakeyama).
 claim 27, Hatakeyama teaches a known negative tone photoresist ([0070]) comprising: a solvent ([0455]); a dissolution inhibitor (crosslinking agent (G); [0463]); and a polymer dissolved in the solvent and comprising a photo-decomposable poly hydroxystyrene  [Note: Poly hydroxystyrene, which Resin B may easily be configured as (see General Formula (II) in [0253]) and which is shown in Figs. 2 and 3 and paragraphs [0034] and [0051] of the applicant's specification to be polymer units comprising a photo-decomposable group.] Hatakeyama further teaches that a content of the repeating unit (poly hydroxystyrene unit; [0253]) comprises greater than 40 percent (wt%) of a total solid weight of the negative tone photoresist ([0260]).
Regarding claim 28, Hatakeyama further teaches that the dissolution inhibitor comprises greater than 5 weight per cent (wt%) of a total solid weight of the negative tone resin (5 wt% to 30 wt%; [0469]).
Regarding claim 29, Hatakeyama further teaches that the dissolution inhibitor (crosslinking agent G; [0463]) comprises at least one of: an epoxy group (oxirane ring; [0464]), a hydroxy group (hydroxymethyl group; [0464]), or a melamine group ([0467]).
Regarding claims 30, 31, and 32, Hatakeyama further teaches that the dissolution inhibitor (Compound Z, shown above; from [0388] of Takizawa, referenced in [0463] of Hatakeyama) comprises: first and second crosslinking units each comprising a first/second rotatable chain, wherein the first/second rotatable chain comprises a C9 alkyl group (see Compound Z); and a hydrogen connected to each of the first and second rotatable chains of the first/second cross-linking unit (see Compound Z, implied as part of the carbon skeleton).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (WO2018212079A1; equivalent US20200019058A1 used for citations), hereinafter Hatakeyama, as applied above to claims 1, 3, 6-7, 9-113, and 27-32.
Regarding claim 2, Hatakeyama further teaches that the content of the repeating unit (poly hydroxystyrene unit; [0253]) comprises between 50 wt% and 85 wt% of a total solid weight of the negative tone photoresist ([0260]). This range overlaps with the claimed range for the values of 50 wt% to 60 wt%.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the composition of the resin B of Hatakeyama to be 50 wt% to 60 wt% of the total solid weight of the negative tone photoresist. [In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)] (MPEP 2144.05)
Regarding claim 8, Hatakeyama further teaches that the polymer (resin B; [0249]) comprises less than 85 wt% and greater that 50 wt% of a total solid weight of the negative tone photoresist ([0260]). This range overlaps with the claimed range for the values of 50 wt% to 60 wt%.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the composition of the resin B of Hatakeyama to be 50 wt% to 60 wt% of the total solid weight of the negative tone photoresist. [In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (WO2018212079A1; equivalent US20200019058A1 used for citations), hereinafter Hatakeyama, as applied above to claims 1, 3, 6-7, 9-113, and 27-32, and further in view of Nozaki et al. (JP2011053691A), hereinafter Nozaki.
Regarding claims 4 and 5, Hatakeyama does not teach that the polymer (resin B; [249]) comprises poly benzoic acid or poly acrylic acid, just poly hydroxystyrene [0253]).
Nozaki teaches a known negative tone photoresist (Page 4, Para. 10), comprising: a solvent (page 6, Para. 7); and a polymer (alkali-soluble polymer; Page 4, Para. 6) having an oxetane structure (Page 4, Para. 6; analogous to the cross-linking agent of Hatakeyama, see Page 4, Para. 11; see also [0251] of Hatakeyama) and a repeating unit comprising an alkali-soluble group (Page 4, Para. 6) such as a hydroxyl group or carboxyl group (page 4, para. 11; analogous to the phenolic hydroxyl group of the Resin B of Hatakeyama). Nozaki teaches that the alkali-soluble polymer may contain vinyl phenol units (list item number (8) on Page 5; analogous to the poly hydroxystyrene of Hatakeyama) or, alternatively, may contain vinyl benzoic acid units (list item number (4) on Page 5) or the polymer may be an acrylate polymer (list item number (1) on page 5; see [0062] of original Japanese version).
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (WO2018212079A1; equivalent US20200019058A1 used for citations), hereinafter Hatakeyama, as applied above to claims 1, 3, 6-7, 9-113, and 27-32, and further in view of Toida et al. (US20180107113A1), hereinafter Toida.
Regarding claim 14, Hatakeyama does not teach that the dissolution inhibitor comprises at least one alkene group, rather just other crosslinkable groups such as an oxirane ring, a hydroxymethyl group, or an alkoxymethyl group [0464].
Toida teaches that it is well known an alkene group (vinyl group; [0117]) is an alternative to groups such as a hydroxyalkyl group, an alkoxymethyl group, and a glycidyl group ([0117]) in the capacity of a crosslinkable group in a crosslinking agent.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the crosslinking agent of Hatakeyama to have a vinyl group as crosslinkable group instead of a .

Response to Arguments
Applicant’s arguments, filed December 2nd, 2021, with respect to the rejection(s) of claim(s) 1-14 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hatakeyama et al. (WO2018212079A1; equivalent US20200019058A1 used for citations), hereinafter Hatakeyama. 
Applicant’s argument that neither Washi nor Hatakeyama (as referenced previously) teach "a polymer dissolved in the solvent and comprising a repeating unit, wherein the repeating unit comprises a photo-decomposable group selected from a hydroxyl group and a carboxyl group, and a content of the repeating unit comprises greater than 40 weight per cent (wt%) of a total weight of the negative tone photoresist," as recited in amended claim 1 is found to be persuasive. However, upon further consideration, the amended claims have been found to be anticipated by Hatakeyama (referenced differently then before), as described above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas E Brown/         Examiner, Art Unit 1737                

/PETER L VAJDA/         Primary Examiner, Art Unit 1737  
03/25/2022